705 S.E.2d 746 (2011)
David W. PETERSON and Judith S. Peterson
v.
POLK-SULLIVAN, LLC.
No. 434P10.
Supreme Court of North Carolina.
February 3, 2011.
David M. Rooks, Chapel Hill, for Peterson, David W., et al.
James K. Pendergrass, Jr., Raleigh, for Polk-Sullivan, LLC.

ORDER
Upon consideration of the petition filed on the 11th of October 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals *747 pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."
JACKSON, J., recused.